Per Curiam
A final decree was rendered in a foreclosure proceeding adjudicating the amount of the indebtedness and ordering a sale of the property. The property sold for a nominal amount; the sale was confirmed and a deficiency decree rendered. An appeal was taken only from the order confirming the sale and awarding a deficiency decree. This appeal does not authorize a review of the final decree. It appears that the defendant’s title to *589the mortgage property was oí little, if any market value, therefore the order confirming its sale for ten dollars is not shown to be unjust or erroneous. The amount of the deficiency decree resulted mathematically from the indebtedness adjudged in the final decree which is not appealed from. This being so- the court cannot consider the sole contention that the amount of the indebtedness decree is not in accordance with the evidence.
The decree is affirmed.
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, EEockek and Parkhill, J. J., concur in the opinion.